Citation Nr: 0112331	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-19 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1987 to January 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2000 RO rating decision that denied service 
connection for degenerative disc disease (claimed as back 
pain).  The veteran submitted a notice of disagreement in 
June 2000, and the RO issued a statement of the case in 
August 2000.  The veteran submitted a substantive appeal in 
August 2000.


FINDING OF FACT

The veteran's low back disability began in service.


CONCLUSION OF LAW

A low back disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from January 1987 to January 
1997.

Service medical records at the time of the veteran's 
enlistment examination in September 1986 show a normal spine.  

On a "Report of Medical History" completed by the veteran in 
September 1986, the veteran reported recurrent back pain.

Service medical records in June 1988 show that the veteran 
was treated for complaints of back pain that had lasted for 5 
days.  The assessment was resolving, somatic dysfunction of 
lumbosacral and cervical spine.
  
Service medical records in October 1993 show that the veteran 
was treated for complaints of back pain recurring for one 
month.  The veteran reported that the pain was worse today 
after lifting a patient.  The examiner noted no tenderness or 
deformity.  X-rays revealed no evidence of acute fractures, 
dislocations, or subluxations; disk spaces were within normal 
limits.  No paraspinous masses were present.  The assessment 
was lumbar strain.  Rest and medications were prescribed.

Service medical records in October 1993 show that the veteran 
was again evaluated for low back pain.  The veteran reported 
that his back was significantly better, but that he still had 
some discomfort.  Upon examination, there was normal 
alignment of the veteran's back with full range of motion.  
There was mild lumbar, paravertebral and musculoskeletal 
tenderness.  The assessment was lumbar strain, resolving.

Service medical records at the time of the veteran's 
separation examination in November 1996 note that back pain 
and joint pain "flare-up" once in a while; that these were 
not a major problem; that they would resolve with 
conservative treatment; and that no complications were 
foreseen.  Follow-up was advised if back pain and joint pain 
increase or persist.

Private medical records show that the veteran was treated at 
various times for back pain from October 1999 to March 2000.  
He reported that he injured his back in 1993 while lifting a 
patient.  The veteran reported having severe low back pain at 
the time, which lasted from 2 to 4 days.  The veteran 
reported having an injection, which provided some resolution 
of the pain, but that the pain later returned to a lower 
level.  He reported having no surgery, but reported having 
occasional lumbosacral strain and low back pain.  The veteran 
reported that his current episode of back pain had lasted one 
month.  Upon examination, there was tenderness along the 
lumbar spine.  X-rays revealed mild degenerative disc 
disease.  Assessments were mechanical low back pain and 
lumbosacral strain.

Statements of the veteran are to the effect that he sought 
information about getting VA compensation for his back 
disability within a few months of leaving military service, 
but was informed of the need for corroboration to solidify 
the fact that his back pain was still an issue.  The veteran 
also stated that he started going to physical therapy, but 
that he did not seek immediate treatment due to a lack of 
insurance.

B.  Legal Analysis

The veteran contends that his back pain has persisted 
following separation from service, and that he is entitled to 
service connection for a low back disability.  The Board 
finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist him.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2000).

The Board notes that veterans are presumed to have entered 
service in sound condition except for defects, infirmities, 
or disorders noted at entrance.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); Bagby v. Derwinski, 1 Vet. App. 225 (1991).  
However, the presumption of soundness may be rebutted by 
clear and unmistakable evidence that an injury or disease 
existed prior to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b) (2000).  The burden of proof is on VA to rebut the 
presumption.  Kinnaman v. Principi, 4 Vet. App. 20 (1993).  
In this case, VA would have to demonstrate that the veteran's 
low back disability clearly and unmistakably pre-existed 
service based on all relevant evidence of record.  Crowe v. 
Brown, 7 Vet. App. 238 (1994).

In this case, the evidence of record reflects that the 
veteran was first treated for back problems in service in 
June 1988.  While the veteran did report in September 1986 
that he had recurrent back pain, there was no reference made 
by the veteran to any pre-service examination or diagnosis by 
a competent medical professional of any back problems or of a 
lumbosacral strain.  Neither service medical records nor 
post-service medical records reflect any history of back 
problems or of a lumbosacral strain prior to the veteran's 
entering military service.  A determination of the existence 
of a pre-existing condition must be supported by 
contemporaneous evidence or recorded history in the record, 
which provide a sufficient factual predicate to support a 
medical opinion.  Miller v. West, 11 Vet. App. 345, 348 
(1998).  Here, there is no discernible evidence of record in 
support of a finding that the veteran's low back disability 
or lumbosacral strain pre-existed military service.  
Accordingly, the Board finds that the evidence does not 
clearly and unmistakably show that the veteran's low back 
disability or lumbosacral strain existed prior to entry into 
service.  38 C.F.R. § 3.304(b)(2); Doran v. Brown, 6 Vet. 
App. 283, 286 (1994); see also Gahman v. West, 13 Vet. 
App. 148 (1999).  Thus, the presumption of soundness is not 
rebutted, and the Board presumes the veteran to have been in 
sound condition at the time of entry in 1987.  Parker v. 
Derwinski, 1 Vet. App. 522 (1991).

Service medical records reveal that the veteran was treated 
on various occasions for low back pain.  In October 1993, the 
veteran reported severe back pain after lifting a patient.  
The assessment in service was lumbosacral strain.  At the 
time of the veteran's separation examination in November 
1996, the examiner noted back pain and joint pain that 
occasionally flare-up.  The veteran was advised to obtain 
follow-up care if his back pain and joint pain increased or 
persisted.  Hence, a back injury was noted in service.  

Statements of the veteran are to the effect that he has had 
constant back pain since his separation from service.  
Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Wilson, 2 Vet. App. at 19.  
Post-service medical records also show evidence of low back 
pain and degenerative disc disease.

As to a medical opinion on nexus, the October 1999 diagnosis 
of lumbosacral strain was made following the physician's 
notation of only an in-service back injury in 1993, as 
reported by the veteran.  In addition, an October 1999 x-ray 
revealed mild degenerative disc disease.  Because the 
incident of back injury that occurred during service is the 
only incident of back injury contained in the record on 
appeal, and because the physician who diagnosed the veteran 
as having a lumbosacral strain mentioned the in-service 
incident and was apparently aware of no other event(s) of 
back trauma or injury, and because the veteran reported 
episodic back pain at separation and now states that the 
condition has continued, and, finally, because the interval 
between his separation examination and the documented episode 
in 1999 is relatively brief, the Board finds that the veteran 
has submitted the medical evidence of a nexus between his 
service and his current low back disability.  Hodges v. West, 
13 Vet. App. 287 (2000).

Having considered all the evidence, the Board finds that the 
veteran's low back disability had its onset in service.  
Under the circumstances, the veteran prevails as to his claim 
for service connection for a low back disability with 
application of the benefit of the doubt in his favor.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107).


ORDER

Service connection for a low back disability is granted.



		
	J. E. DAY 
	Member, Board of Veterans' Appeals



 

